Hughes, J., (after stating the facts.) The appellant contends that, unless it appears from the evidence that it was the custom of freight trains on that road to receive and discharge passengers at the platform of the passenger depot, it should not be required of them. Conceding this to be true, it does not follow that appellant was not bound by its undertaking at least to discharge the passenger in the yard of the station, at a place not unreasonably distant from the platform at the station. This, we think, the contract of carriage obliged it to do. Of course, there is always incident to travel on a freight train the delays of frequent stopping and switching, for which they are not liable to passengers. But in this case the appellee was informed by the employees of the company that they would not pull up to the station, and that, if that was what he was waiting for, he had as well go on. Section 6284 Sandels & Hill’s Digest, provides: “Local freight trains on all railroads or railways in this state shall carry passengers from and to any and all of their stations.” A railroad station is a place where passengers are received upon and discharged from railroad trains. It is contended that the court erred in assessing an attorney’s fee of ten dollars, as costs against it. But we think otherwise. The statute covers this contention, in express terms. ■Section 6281 of Sandels & Hill’s Digest provides: “In all actions at law or suits in equity against any railroad company, its assignees, lessees, or other person or persons operating any railroad in this state partly therein, for the violation of any law regulating the transportation of freight or passengers by any such railroad, if the plaintiff recover in any such action or suit, he shall also recover a reasonable attorney’s fee, to be taxed as a part of the costs, and collected as other costs are or may be by law collected.” (Act of April 4, 1887.) Note.—As to the constitutionality of statutes giving attorney’s fees in such eases as this, see Gulf, Colorado & Sante Fe Railway Co. v. Ellis, 165 U. S. 162-3.—Reporter. Finding no error, the judgment is affirmed. Bunn, C. J., and Battle, J., did not participate.